Opinion issued November 21, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-17-00434-CV
                             ———————————
                MARTHA E. AYALA RODRIGUEZ, Appellant
                                          V.
                         MARIBEL SANCHEZ, Appellee



                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-68702


                           MEMORANDUM OPINION
      Appellant, Martha E. Ayala Rodriguez, has failed to timely file her appellate

brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). Further, appellant has neither paid

the required filing fee nor established indigence for purposes of appellate costs. See

id. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041(1) (West
2016); Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of

Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified by this Court’s October 10,

2017 Order and Notice of Intent to Dismiss for Want of Prosecution that this appeal

was subject to dismissal for failure to pay the required fee and to file the appellant’s

brief within thirty days of the date of that order, appellant failed to timely respond.

See id. 5, 38.8(a)(1), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief and for failure to pay all required fees. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c).

                                       PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2